      Case 1:20-mj-00179-PJG ECF No. 16 filed 06/01/20 PageID.88 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

         Plaintiff,
                                                           Hon. Phillip J. Green
 v.
                                                           Case No. 1:20-mj-00179
 CAROLOS MARTINEZ,

       Defendant.
 ________________________________/
                                       ORDER


        This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged by way of Criminal Complaint with

conspiracy to distribute and possession with intent to distribute 50 grams or more of

Methamphetamine, 500 grams or more of Cocaine, and a quantity of Heroin and

Suboxone, in violation of 21 U.S.C. §§ 841 (a)(1); 846.

        The government sought defendant’s detention on the basis the he is a

significant risk of nonappearance and a danger to the community, 18 U.S.C.

§ 1342(f)(1). The Court conducted a hearing on May 29, 2020, at which defendant

was represented by counsel. The Court having found probable cause to support the

charge in the complaint, there is a statutory rebuttable presumption in favor of

detention.
    Case 1:20-mj-00179-PJG ECF No. 16 filed 06/01/20 PageID.89 Page 2 of 2



      Having considered the evidence presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that defendant has met his burden of production

regarding risk of flight, but that he failed to rebut the presumption regarding danger

to the community. Moreover, the government has met its burden of proving by clear

and convincing evidence that defendant poses a danger to the community, and the

Court finds that there is no condition or combination of conditions that will ensure

the safety of the community. Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.


      IT IS SO ORDERED.


Date June 1, 2020                                   /s/ Phillip J. Green
                                                    PHILLIP J. GREEN
                                                    United States Magistrate Judge




                                          2
